Case 3:18-cv-01745-BAS-AHG Document 75-1 Filed 06/11/20 PageID.2132 Page 1 of 7



  1    BARNEY C. ALES, LTD.
  2
       Barney C. Ales, Esq.
       Nevada Bar No. 127
  3    (admitted pro hac vice)
  4
       Mailing Address:
       PO Box 20563
  5    Las Vegas, NV 89112
  6
       222 Guidance Ridge Court
       Henderson, NV 89012
  7    (702) 998-9576
  8
       attorneyales@gmail.com

  9
       THE CABRERA FIRM, A.P.C.
       Guillermo Cabrera, Esq.
 10    California Bar No. 190303
 11    600 West Broadway, Suite 700
       San Diego, CA 92101
 12    Telephone: 619-500-4880
 13    Email: gil@cabrerafirm.com
       Movants
 14

 15
                      IN THE UNITED STATES DISTRICT COURT
 16
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 17

 18
       BLACK MOUNTAIN EQUITIES, INC. Case No.: 18-CV-1745 (BAS)(AHG)
 19
       and GEMINI SPECIAL
                                        MEMORANDUM OF LAW IN
 20    OPPORTUNITIES FUND, LP;
                                      SUPPORT OF SECOND MOTION
 21                   Plaintiffs,    TO WITHDRAW AS COUNSEL OF
                                                RECORD AND
 22    vs.                             MOTION FOR EXTENSION OF
 23    PLAYERS NETWORK, INC.;         TIME TO FILE A RESPONSE TO
                                         MOTION FOR SUMMARY
 24                   Defendant.                 JUDGMENT
 25                                              (First Request)
                                     Date: July 13, 2020
 26                                  Courtroom 4B
 27                                  Hon. Cynthia Bashant
 28
Case 3:18-cv-01745-BAS-AHG Document 75-1 Filed 06/11/20 PageID.2133 Page 2 of 7



  1          Movants, Barney C. Ales, Esq. of Barney C. Ales, Ltd. and Guillermo
  2
       Cabrera, Esq. of The Cabrera Firm, A.P.C., and hereby move the Court for an
  3

  4    order allowing their withdrawal as counsel of record for Defendant, Players

  5    Network, as well as an order extending the time for Players Network to file a
  6
       response to the motion for summary (ECF #73), which is presently pending. This
  7

  8    is the first request for an extension of time for file a response to said pending

  9    motion.
 10
                    MEMORANDUM OF POINTS AND AUTHORITIES
 11

 12          Defendant, Players Network, formally engaged Barney C. Ales, Esq. and his

 13    firm to be its counsel in this matter. Pursuant the engagement Players Network
 14
       agreed that Mr. Ales’ firm may withdraw from representation if Players Network
 15

 16    refused to honor the terms and conditions of its retainer agreement. Thereafter,
 17    Mr. Ales located Guillermo Cabrera, Esq. of The Cabrera Firm, A.P.C. to act as
 18
       local counsel; and, Mr. Cabrera agreed to act as local counsel.
 19

 20          Mr. Ales and Mr. Cabrera previously filed their motion to withdraw (ECF
 21    #63) on December 16, 2019 that was scheduled to be heard on January 27, 2020.
 22
       The initial motion to withdraw (ECF #63) was based on the breakdown in the
 23

 24    attorney-client relationship.
 25          The Court entered an Order denying the initial motion to withdraw without
 26
       prejudice to refile another motion to withdraw (ECF #64). In said Order, the Court
 27

 28    stated: “If Players Network is unable to retain new counsel in anticipation of

                                                2
Case 3:18-cv-01745-BAS-AHG Document 75-1 Filed 06/11/20 PageID.2134 Page 3 of 7



  1    counsel’s withdrawal within the next thirty days, Mr. Ales and Mr. Cabrera may
  2
       file a renewed motion no earlier than January 21, 2020, to withdraw themselves
  3

  4    as counsel of record. If a renewed motion is filed, it should describe the ongoing

  5    efforts to seek new counsel in addition to the ongoing relationship with Players
  6
       Network.” (emphasis original) (ECF #64).
  7

  8          Subsequent to the entry of the Order denying the initial motion to withdraw

  9    without prejudice (ECF #64), Mark Bradley, the President and CEO of Players
 10
       Network, explained the he had located replacement counsel for this case, but
 11

 12    further explained he had reached an informal settlement with Plaintiffs through

 13    Adam Baker, the President of Black Mountain Equities, Inc.; and as such, he was
 14
       going to delay retaining replacement counsel pending preparation of the settlement
 15

 16    documentation. However, the paperwork prepared regarding the settlement did not
 17    conform to the settlement discussion. The principal of the parties continued to
 18
       discuss resolution of this case through settlement. Eventually, Magistrate Judge
 19

 20    Allison H. Goddard scheduled a Mandatory Settlement Conference for May 21,
 21    2020. The parties came relatively close to a settlement, but were unable to reach a
 22
       settlement.
 23

 24          After the Mandatory Settlement Conference, Mr. Ales explained to Mr.
 25    Bradley that he and Mr. Cabrera will be filing another motion to withdraw. Mr.
 26
       Bradley indicated he understood and stated that he was going to retain replacement
 27

 28    counsel to take over this case in the place and stead of Mr. Ales and Mr. Cabrera.

                                               3
Case 3:18-cv-01745-BAS-AHG Document 75-1 Filed 06/11/20 PageID.2135 Page 4 of 7



  1    However, it appears that to date, Mr. Bradley has not formally retained
  2
       replacement counsel in this case for Players Network.
  3

  4          The attorney-client relationship between Mr. Ales and Players Network was

  5    established in Nevada. Accordingly, it is submitted Mr. Ales’ relationship with
  6
       Players Network is governed by the Rules of Professional Conduct adopted in
  7

  8    Nevada (“NRPC”). NRPC 1.16 permits an attorney to withdraw under specified

  9    reasons. NRCP 1.16 is substantially similar to Rule 1.16 of the California Rules of
 10
       Professional Conduct (“CRPC”).
 11

 12          NRPC 1.16 states in pertinent part:

 13                (b) Except as stated in paragraph (c), a lawyer may
                   withdraw from representing a client if:
 14
                                             * * *
 15
                         (5) The client fails substantially to fulfill an
 16                obligation to the lawyer regarding the lawyer’s services
                   and has been given reasonable warning that the lawyer
 17                will withdraw unless the obligation is fulfilled;
 18                       (6) The representation will result in an
                   unreasonable financial burden on the lawyer or has been
 19                rendered unreasonably difficult by the client; or
 20                        (7) Other good cause for withdrawal exists.
 21          CRPC 1.16 states in pertinent part:
 22
                   (b) Except as stated in paragraph (c), a lawyer may
 23                withdraw from representing a client if:
 24                                         * * *
 25                (4) the client by other conduct renders it unreasonably
                   difficult for the lawyer to carry out the representation
 26                effectively;
 27                (5) the client breaches a material term of an agreement
                   with, or obligation, to the lawyer relating to the
 28                representation, and the lawyer has given the client a

                                               4
Case 3:18-cv-01745-BAS-AHG Document 75-1 Filed 06/11/20 PageID.2136 Page 5 of 7



  1                 reasonable warning after the breach that the lawyer will
                    withdraw unless the client fulfills the agreement or performs
  2                 the obligation;
  3                 (6) the client knowingly and freely assents to termination
                    of the representation…
  4
             Players Network has failed to follow the advice provided by Mr. Ales and
  5
       Mr. Cabrera, which makes it unreasonably difficult for them to carry out their
  6
       representation of Players Network in an effective manner. Moreover, Players
  7
       Network has failed to pay the fees and costs that have accrued in this case, which
  8
       makes it an unreasonable financial hardship for Mr. Ales and Mr. Cabrera to
  9
       continue as counsel of record for Players Network; which is especially difficult as
 10
       both Mr. Ales and Mr. Cabrera are sole practioners. Mr. Ales explained to Mr.
 11
       Bradley that without benefit of payment neither he nor Mr. Cabrera can continue to
 12
       provide representation to Players Network in this case, and because payment has
 13
       not been forthcoming and will not be forthcoming, Mr. Bradley was told that Mr.
 14
       Ales and Mr. Cabrera will be moving to withdraw from this case. Mr. Bradley
 15
       indicated he understood why Mr. Ales and Mr. Cabrera could no longer remain
 16
       counsel for Players Network and needed to withdraw as counsel, and Mr. Bradley
 17
       had no objection to the withdrawal of Mr. Ales and Mr. Cabrera.
 18
             There is currently pending a motion for summary before the Court (ECF
 19

 20    #73). Based on the reasons set forth above, neither Mr. Ales nor Mr. Cabrera is
 21
       able to prepare responses to the motion for summary judgment, which is due June
 22
       29, 2020. Therefore, it is necessary to request an extension of time for Players
 23

 24    Network to file a response to the pending motion for summary judgment because
 25
       Players Network will need to retain alternative counsel, which it indicated it has
 26
       consulted with about this case. See F.R.C.P. 6(b).
 27

 28          WHEREFORE, it is respectfully requested that this honorable Court grant

                                                 5
Case 3:18-cv-01745-BAS-AHG Document 75-1 Filed 06/11/20 PageID.2137 Page 6 of 7



  1    this Second Motion to Withdraw as Counsel of Record, as well as extend the time
  2
       for Players Network to file a response to the pending motion for summary
  3

  4    judgment (ECF #73).

  5          DATED this 11th day of June, 2020.
  6
                                                  BARNEY C. ALES, LTD.
  7

  8                                               By: /s/ Barney C. Ales
                                                  Barney C. Ales, Esq.
  9                                               Nevada State Bar Number 127
 10                                               (admitted pro hac vice)
                                                  Mailing Address: PO Box 20563
 11                                               Las Vegas, Nevada 89112
 12                                               222 Guidance Ridge Court
                                                  Henderson, NV 89012
 13                                               Phone: (702) 998-9576
                                                  Email: attorneyales@gmail.com
 14

 15                                               THE CABRERA FIRM, A.P.C.
                                                  Guillermo Cabrera, Esq.
 16
                                                  California Bar No. 190303
 17                                               600 West Broadway, Suite 700
                                                  San Diego, CA 92101
 18
                                                  Telephone: 619-500-4880
 19                                               Email: gil@cabrerafirm.com
 20
                                                  Movants
 21

 22

 23

 24

 25

 26

 27

 28

                                              6
Case 3:18-cv-01745-BAS-AHG Document 75-1 Filed 06/11/20 PageID.2138 Page 7 of 7



  1                               CERTIFICATE OF SERVICE
  2
             I hereby certify that, on the 11th day of June, 2020 and pursuant to F.R.C.P.
  3

  4    5(b), the foregoing Memorandum of Law in Support of Second Motion to

  5    Withdraw as Counsel of Record and Motion for Extension of Time to File a
  6
       Response to Motion for Summary Judgment was served via the Court’s CM/ECF
  7

  8    system to the following:

  9    Mazin A. Sbaiti
 10    Email: mas@sbaitilaw.com

 11

 12          Also, I hereby certify that, on the 11th day of June, 2020 and pursuant to

 13    F.R.C.P. 5(b), the foregoing Memorandum of Law in Support of Second Motion to
 14
       Withdraw as Counsel of Record and Extension of Time to File a Response to
 15

 16    Motion for Summary Judgment was served on Players Network by placing a true
 17    and correct copy of the foregoing in the U.S. Mail, postage prepaid, addressed as
 18
       follows:
 19

 20    Players Network
       3939 Belmont
 21    North Las Vegas, NV 89030
 22    Attn: Mark Bradley
 23

 24                                                 /s/ Barney C. Ales
 25

 26

 27

 28

                                               7
